Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US-Pub 2015/0377142) in view of Foster (8099944).
Regarding claim 1, Sheridan discloses a hybrid propulsion system comprising a propulsor (30, fig 1, powered by a power turbine 32, fig 1)), a first drive shaft (26, fig 1); a second drive shaft (22, fig 1); a gas turbine engine (10, fig 1) comprising: a first turbine stage (20, fig 1) operatively coupled to the first drive shaft, the first turbine stage comprising a low pressure (N1) turbine stage; and a second turbine stage (24, fig 1) operatively coupled to the second drive shaft, the second turbine stage comprising a high pressure (N2) turbine stage; a motor-generator (12, fig 1) operatively coupled to the second drive shaft (during startup when the clutch is activated, the motor-generator is coupled to both the first and second drive shafts) and configured to selectively drive the second shaft; and a clutch (16, fig 1) configured to operatively couple, during a start-up operation of the gas turbine engine, the second drive shaft to the first drive shaft (par. 0013),  the starter generator switching to generate electrical power during a steady state operation (par. 0002).
Sheridan does not disclose a plurality of propulsors and using the electric power to drive at least one propulsor of the plurality of propulsors to propel an airframe.
Foster teaches a hybrid propulsion system comprising a plurality of propulsors (100, fig 47, each torque conversion mechanism 107 is attached to a propulsor); and the motor generator (106, fig 30) configured to generate electrical power during a steady-state operation of the gas turbine engine, to drive, during the steady-state operation of the gas turbine engine, at least one propulsor (108, fig 30, the torque conversion mechanism 107 takes power generated by the motor generator 106 to provide propulsive thrust via the propulsor 108) of the plurality of propulsors to propel an airframe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid propulsion system disclosed by Sheridan by having multiple engines with electric generators, replacing the turbine used to drive the propulsors with an electric motor, and using electricity generated by the electric generators to drive the electric motors to drive a plurality of propulsors based on the teaching of Foster. Doing so would allow for engines to be shut down during periods of low demand (col 7, lines 60-67), as suggested by Foster.
	
Regarding claim 2, Sheridan discloses wherein the clutch comprises an overrunning sprag clutch (par. 0022).

Regarding claim 3, Sheridan discloses wherein the clutch is configured to automatically couple the first drive shaft to the second drive shaft in response to a first rotational rate of the first drive shaft and automatically decouple the first drive shaft from the second drive shaft at a second rotational rate of the first drive shaft (par. 0016).

Regarding claim 4, Sheridan discloses wherein the second rotational rate is greater than the first rotational rate (par. 0016).

Regarding claim 5, Sheridan discloses wherein the first rotational rate comprises a plurality of first rotational rates defining the startup operation of the gas turbine engine (par. 0016, during startup the shaft will be increasing speed continuously, hence it will be running at a plurality of different rates).

Regarding claim 6, Sheridan discloses wherein the second rotational rate comprises a plurality of second rotational rates defining the steady-state operation of the gas turbine engine (par. 0004, the clutch disengages when the turbine is fully operational, during which there will be multiple engine speeds during different flight regimes such as takeoff, ascent, and cruise).

Regarding claim 7, Sheridan discloses wherein gas turbine engine further comprises a compressor (fig 1, 18), wherein the first shaft is operatively coupled to the compressor (par. 0013).  

Regarding claim 9, Sheridan discloses wherein the hybrid propulsion system does not include an accessory gearbox (no accessory gearbox is mentioned or shown in the disclosed propulsion system).

Regarding claim 11, Sheridan discloses a method of operating a hybrid propulsion system, the method comprising: generating, by a motor-generator (12, fig 1), shaft work to drive a second drive shaft (22, fig 1 during startup both shafts are connected together, so driving one shaft would drive both), wherein the second drive shaft is operatively coupled to a gas turbine engine (10, fig 1), wherein the gas turbine engine comprises: a first low pressure N1 turbine stage (20, fig 1) operatively coupled to a first drive shaft (26, fig 1); and a second high pressure N2 turbine stage operatively (24, fig 1) coupled to the second drive shaft, engaging, by a clutch (16, fig 1) operatively coupled to the second drive shaft, the first drive shaft in response to a first rotational rate of the first drive shaft during a start-up operation of the gas turbine engine; and disengaging the clutch from the first drive shaft in response to a second rotational rate of the first drive shaft (par. 0016) during a steady-state operation of the gas turbine engine, and generating, by the motor-generator, after disengaging the clutch during steady-state operation of the gas turbine engine, electric power (par. 0015), and driving at least one propulsor (30, fig 1) via a turbine (32, fig 1) during steady-state operation of the gas turbine to propel an airframe. 
Sheridan does not disclose wherein the propulsor is driven using electrical power to drive at least one propulsor to propel an airframe.
Foster teaches a hybrid propulsion system wherein the motor generator (106, fig 30) configured to generate electrical power during a steady-state operation of the gas turbine engine, and uses that power to drive, during the steady-state operation of the gas turbine engine, at least one propulsor (108, fig 30, the torque conversion mechanism 107 takes power generated by the motor generator 106 to provide propulsive thrust via the propulsor 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid propulsion system disclosed by Sheridan by having the at least one propulsor be powered by an electric motor instead of a turbine and to use electric power generated by the motor generator to power the electric motor based on the teachings of Foster. Doing so would allow for power sharing between engines and other propulsors that would normally not be associated with each other (col 8, lines 15-33), as suggested by Foster.

Regarding claim 12, Sheridan discloses wherein the clutch comprises an overrunning sprag clutch (par. 0022).

Regarding claim 14, Sheridan discloses wherein the hybrid propulsion system does not include an accessory gearbox (no accessory gearbox is mentioned or shown in the disclosed propulsion system).

Regarding claim 15, Sheridan discloses wherein engaging the first drive shaft comprises automatically engaging, by the clutch, the first drive shaft in response to the first rotational rate of the first drive shaft (par. 0016).

Regarding claim 16, Sheridan discloses wherein the first rotational rate comprises a plurality of first rotational rates defining a startup operation of the gas turbine engine (par. 0016).

Regarding claim 17, Sheridan discloses wherein disengaging the first drive shaft comprises automatically disengaging the first drive shaft in response to the second rotational rate of the first drive shaft (par. 0021).

Regarding claim 18, Sheridan discloses wherein the second rotational rate comprises a plurality of second rotational rates defining a steady-state operation of the gas turbine engine (par. 004).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan as modified by Foster as applied to claim 1 above, and further in view of Blumer (US-Pub 2018/0134396).
Regarding claim 8, Sheridan as modified by Shelley does not disclose wherein the motor-generator is configured to generate between 100 kilowatts (kW) and about 500 kW of electrical power.
Blumer teaches an aircraft hybrid electric engine system wherein the motor-generator is configured to generate 120 to 180kW of power (par. 0025), which falls between 100 kilowatts (kW) and about 500 kW of electrical power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid electric propulsion system disclosed by Sheridan as modified by Shelley by having the motor-generator generate 120 to 180kW of power based on the teachings of Blumer. Doing so would reduce the need for multiple redundant main engine generators (par. 025), as suggested by Blumer.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan as modified by Foster, as applied to claims 1 and 11 above, and further in view of Kern (7791235).
Regarding claims 10 and 19, Sheridan as modified by Foster does not disclose wherein the motor-generator is directly mechanically coupled to the second drive shaft.
Kern teaches a gas turbine engine (10, fig 9) with a clutch (110, fig 9) between the N1 (29, fig 9) and N2 (21, fig 9) spools, wherein the starter generator is coupled to the N2 spool (164, fig 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the starter/generator of Sheridan by having it operatively coupled to the N2 drive shaft to drive the shaft based on the teachings of Kern. The higher shaft speed of the high-pressure shaft allows the usage of a high-speed electrical generator, which is usually smaller than their low-speed counterparts (col 1, lines 55-67).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan in view of Foster and Kern.
Regarding claim 20, Sheridan discloses a hybrid propulsion system comprising a gas turbine (10, fig 1) engine comprising: a first turbine stage (20, fig 1) operatively coupled to a first N1 drive shaft (26, fig 1), the first turbine stage comprising a low pressure turbine stage; and a second turbine stage (24, fig 1) operatively coupled to a second N2 drive shaft (22, fig 1); a motor-generator (12, fig 1) directly mechanically coupled (par. 0054) to a drive shaft, wherein the motor-generator is configured to: generate electrical power (par. 0015) and selectively drive the second shaft (par. 0004, both shafts are connected during startup so it would drive both shafts) during a start-up operation of the gas turbine engine; and a clutch (16, fig 1) coupled to the second drive shaft and configured to automatically engage the first drive shaft during the start-up operation and automatically disengage the first drive shaft during the steady-state operation (par. 0004), the starter generator switching to generate electrical power during a steady state operation (par. 0002).
Sheridan does not disclose a plurality of propulsors each respective propulsor of the plurality of propulsors comprising a respective electrical motor mechanically coupled to a respective propeller; and the motor generator is directly coupled to the N1 spool instead of the N2 spool and being configured to generate electrical power to drive at least one propulsor of the plurality of propulsors;
Foster teaches a hybrid propulsion system comprising a plurality of propulsors (100, fig 47, each respective torque conversion mechanism 107 is attached to a respective propeller); and the motor generator (106, fig 30) configured to generate electrical power during a steady-state operation of the gas turbine engine, to drive, during the steady-state operation of the gas turbine engine, at least one propulsor (108, fig 30, the torque conversion mechanism 107 takes power generated by the motor generator 106 to provide propulsive thrust via the propulsor 108) of the plurality of propulsors to propel an airframe  (the generator can only generate power when it is not driving the shaft, therefore it would only be able to generate power when the clutch is disengaged, because that is when it is not driving the shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid propulsion system disclosed by Sheridan by having multiple engines with electric generators, replacing the turbine used to power the propulsor with an electric motor, and using electricity generated by the electric generators to drive the electric motors to drive a plurality of propulsors based on the teaching of Foster. Doing so would allow for engines to be shut down during periods of low demand (col 7, lines 60-67), as suggested by foster.
Kern teaches a gas turbine engine (10, fig 9) with a clutch (110, fig 9) between the N1 (29, fig 9) and N2 (21, fig 9) spools, wherein the starter generator is coupled to the N2 spool (164, fig 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the starter/generator of Sheridan by having it operatively coupled to the N2 drive shaft to drive the shaft based on the teachings of Kern. The higher shaft speed of the high-pressure shaft allows the usage of a high-speed electrical generator, which is usually smaller than their low-speed counterparts (col 1, lines 55-67).


Response to Arguments
Applicant’s arguments, see Remarks, filed 6/8/2022, with respect to the rejection(s) of claim 11 under U.S.C. 102 have been fully considered and are persuasive. Sheridan does not disclose the newly added limitation of using the generated electrical power to drive at least one propulsor. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sheridan and Foster.
Applicant's arguments filed 6/8/2022 with respect to claims 1 and 11 have been fully considered but they are not persuasive. Applicant argues that defining the first turbine stage coupled to the first drive shaft comprising a low-pressure stage, and the second turbine stage coupled to the second drive shaft comprising a high-pressure stage overcomes the rejections of claims 1 and 11 since the motor-generator of Sheridan is connected to the low-pressure stage. This argument is not persuasive because the claims do not require direct coupling of the motor-generator to the high-pressure shaft, and during startup where the clutch is engaged the motor-generator is coupled to the high-pressure shaft via the first shaft and clutch. However, the amendments do overcome the rejections of claims 10 and 19, since these claims require the direct connection of the motor-generator to the high-pressure shaft and thus the rejection of claims 10 and 19 have been withdrawn in light of the amended claims. However, upon further consideration, a new grounds of rejection is made, further in view of Kern.
Applicant’s arguments, see Remarks, filed 6/8/2022, with respect to the rejection of claim 20 that Sheridan as modified by Foster does not disclose the amended claim language wherein the motor generator is directly mechanically coupled to the high pressure turbine stage have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sheridan as modified by Foster and Kern.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741